DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9-11, 13 and 15 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Arita (EP 2 730 419 A1).
With respect to claim 1, Arita teaches a vinyl printing apparatus to print on a vinyl substrate (paragraph [0037]) comprising: 

an printhead 14 to print on the substrate 30 at the print zone 10; and 
a heater 40 upstream of the print zone 10 to heat the substrate 30 to evaporate a plasticizer from a surface of the print substrate.  See Figure 1 and paragraphs [0057]-[0058] and [0073]-[0081].  Note that claim 1 is drawn to the apparatus per se and the particular details of the substrate and whether a plasticizer is evaporated from its surface is a functional recitation of an intended use of the printer and fails to patentably distinguish from the printing apparatus of Arita. 
With respect to claim 3, Arita teaches printing apparatus including a heater 40 spaced apart from the print zone 10 along the media path by some predetermined distance as shown in Figure 1.  Note that the substrate heated by the heater will inherently cool to some extent as it travels the distance between the heater 40 and the print zone 10.  
	With respect to claim 4, Arita teaches the heater 40 is to heat the vinyl substrate to a temperature of between 50°C and 120°C.  See paragraphs [0059]-[0062].
	With respect to claim 9, Arita teaches the apparatus further comprises a media advance roller 60 downstream of the heater 40 as shown in Figure 1 and described in paragraph [0054].
	With respect to claim 10, Arita teaches the apparatus comprises a controller 80, 120 to receive a media profile setting and control the operation of the heater 40 according to the media profile setting.  See paragraphs [0032]-[0040], [0059]-[0062], [0065].
	With respect to claim 11, Arita teaches a method comprising: 
conveying a vinyl substrate 30 along a media path (Fig. 1) from a substrate supply 90 to a print zone 10; 
printing on the substrate 30 at the print zone 10 using an inkjet printhead 14; and 

With respect to claim 13, Arita teaches the method further comprises: receiving a media profile setting defining a property of the material of the substrate 30; and determining whether the substrate should be heated based on the media profile setting.  See paragraphs [0032]-[0040], [0059]-[0062], [0065].
	With respect to claim 15, Arita teaches a non-transitory machine-readable medium encoded with instructions executable by a processor 120 and comprising instructions to:  control a printing apparatus 1 to convey a vinyl substrate 30 along a media path (Fig. 1) from a substrate supply 90 to a print zone 10; control the printing apparatus to print on the substrate 30 at the print zone 10 using an inkjet printhead 14; and control a heater 40 to selectively heat the substrate 30 upstream of the print zone 10 to evaporate a plasticizer from a surface of the substrate.   See paragraphs [0032]-[0040], [0059]-[0062], [0065].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5-7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arita (EP 2 730 419 A1) in view of Rea et al. (US 2011/0063374 A1).
With respect to claim 2, Arita teaches a printing apparatus as recited with the exception of including a substrate cooler to cool the substrate between the heater and the print zone. Rea et al. teach a pre-heating arrangement including two stage pre-heating comprising a non-contact radiant heater and a preheat roller that may be individually controlled, wherein the preheat roller functions to “cool” the substrate between the radiant heater and the print zone, 
With respect to claims 5-7, Arita teaches a printing apparatus as recited with the exception of the heater being the particular structure as recited.  However, Rea et al. teach that pre-heating elements configured as a rotatable heated roller including a heating element or as a hollow roller body have a heat transfer fluid provided within the cavity are well known configurations of heating elements for heating a substrate upstream of the print zone.  See, for example, paragraphs [0031]-[0032] and Figure 2.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heater of Arita to be configured as a heat roller as taught by Rea et al. as it would simply require the obvious selection of a known heater structure for another to allow for controlled heating of the substrate upstream of the print zone.  
With respect to claim 8, 12, and 14, Arita teaches a printing apparatus and method as recited with the exception of the apparatus comprising a cooler to selectively cool the heater to reduce heating of the substrate by the heater upstream of the print zone.  Rea et al. teach a heater including two stage pre-heating comprising a non-contact radiant heating structure and a preheat roller that may be individually controlled, wherein the preheat roller functions to “cool” the substrate between the radiant heater and the print zone, as shown in Figure 2 and described in paragraph [0027] or can be filled with cooling fluid as described in paragraph .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sasaki (US 2015/0336404 A1) and Shima (US 2014/0368590 A1) each teach a printing apparatus for printing on a vinyl sheet and including a preheating arrangement having similarities to the claimed subject matter.  Additionally, Yamaguchi (US 2012/0050372 A1) teaches an inkjet printer including heating and cooling structure for controlling the temperature of the substrate and other printer components.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
September 30, 2021